Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled December 17, 2021 has been considered and entered. Accordingly, Claims 1 – 21 are pending in this application. In addition claims 1, 8 and 15 have been amended. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1 – 21, are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2011/0238705 A1), and further in view of de Jong et al. (US 7,814,124 B1).

As to claim 1, Baker et al. teaches data associated with roll-up summary fields (RSF) of objects of a data model, and values of the RSFs at nodes of a graph that represent the RSFs of the objects of the data model (figure 2 and paragraph [0031] [a graph is maintained and is updated utilizing RSFs where each node represents the RSFs at least by rolling up the fields of an object pointing to it which also rolls up the fields of an object pointing to it and so forth.]);
updating, by the server computing system, a value of a RSF at a first node of the graph (figure 2 section 204, 208 and paragraph [0031] lines 9 – 17 [discloses updating the detail object (section 204 it is noted that the detail object is being interpreted as the first node), once a field in the sub-detail object (section 208) has been updated due to the detail object (section 204) having roll-up summary field (RSFs) of the sub-detail objects (section 208)]); 
updating, by the server computing system, a value of one or more RSFs at one or more remaining nodes of the graph based on said updating the value of (figure 2 section 202, 204 and paragraph [0031] lines 9 – 17 [discloses updating the master object (section 202), once the detail object (section 204) has been updated due to the master object (section 202) having roll-up summary field (RSFs) of the detail objects (section 204)]);
 Baker et al. does not explicitly teach by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format 
deserializing, by the server computing system, the data to determine values of the RSFs at nodes of a graph that represent the RSFs of the object of the data model 
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph
de Jong et al. teaches by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format (column 15 lines 26 – 31 [discloses a serialization stream of objects from a graph. It is noted that the objects is being interpreted as the object data model. In addition it is noted that the same information which stored in said object is similar to the objects in the Baker et al. reference]) 
deserializing, by the server computing system, the data to determine values of the RSFs at nodes of a graph that represent the RSFs of the object of column 16 lines 5 – 8 [discloses a deserialization routine being completed on said serialized objects])
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph (figure 7 section 340 and section 350 [section 340 discloses pushing said object to a pluggable format based on the set of serialized rules. Last section 350 discloses serializing the received object to the defined pluggable format]).
Baker et al. teaches master-detail relationship between objects in a graph with nodes that represent the RSFs of the objects of the data model in order to enhanced data usage, increased efficiency and improved user interactions. However, Baker et al. does not explicitly serializing and deserialization data objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker et al. by using the teaching of de Jong et al. serialization and deserialization of object because Baker et al. as stated in paragraph [0051] its discloses linking various objects from various subdetail. In addition paragraph [0031] it discloses updating said master detail relationship from updating objects.

As to claim 8, Baker et al. teaches data associated with roll-up summary fields (RSF) of objects of a data model, and values of the RSFs at nodes of a graph that represent the RSFs of the objects of the data model (figure 2 and paragraph [0031] [a graph is maintained and is updated utilizing RSFs where each node represents the RSFs at least by rolling up the fields of an object pointing to it which also rolls up the fields of an object pointing to it and so forth.]);
updating, by the server computing system, a value of a RSF at a first node of the graph (figure 2 section 204, 208 and paragraph [0031] lines 9 – 17 [discloses updating the detail object (section 204 it is noted that the detail object is being interpreted as the first node), once a field in the sub-detail object (section 208) has been updated due to the detail object (section 204) having roll-up summary field (RSFs) of the sub-detail objects (section 208)]); 
updating, by the server computing system, a value of one or more RSFs at one or more remaining nodes of the graph based on said updating the value of the RSF at the first node (figure 2 section 202, 204 and paragraph [0031] lines 9 – 17 [discloses updating the master object (section 202), once the detail object (section 204) has been updated due to the master object (section 202) having roll-up summary field (RSFs) of the detail objects (section 204)]);
 Baker et al. does not explicitly teach by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format 
that represent the RSFs of the object of the data model 
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph
de Jong et al. teaches by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format (column 15 lines 26 – 31 [discloses a serialization stream of objects from a graph. It is noted that the objects is being interpreted as the object data model. In addition it is noted that the same information which stored in said object is similar to the objects in the Baker et al. reference]) 
deserializing, by the server computing system, the data to determine values of the RSFs at nodes of a graph that represent the RSFs of the object of the data model (column 16 lines 5 – 8 [discloses a deserialization routine being completed on said serialized objects])
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph (figure 7 section 340 and section 350 [section 340 discloses pushing said object to a pluggable format based on the set of serialized rules. Last section 350 discloses serializing the received object to the defined pluggable format]).
Baker et al. teaches master-detail relationship between objects in a graph with nodes that represent the RSFs of the objects of the data model in order to enhanced data usage, increased efficiency and improved user interactions. However, Baker et al. does not explicitly serializing and deserialization data objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker et al. by using the teaching of de Jong et al. serialization and deserialization of object because Baker et al. as stated in paragraph [0051] its discloses linking various objects from various subdetail. In addition paragraph [0031] it discloses updating said master detail relationship from updating objects.

As to claim 15, Baker et al. teaches data associated with roll-up summary fields (RSF) of objects of a data model, and values of the RSFs at nodes of a graph that represent the RSFs of the objects of the data model (figure 2 and paragraph [0031] [a graph is maintained and is updated utilizing RSFs where each node represents the RSFs at least by rolling up the fields of an object pointing to it which also rolls up the fields of an object pointing to it and so forth.]);
updating, by the server computing system, a value of a RSF at a first node of the graph (figure 2 section 204, 208 and paragraph [0031] lines 9 – 17 [discloses updating the detail object (section 204 it is noted that the detail object is being interpreted as the first node), once a field in the sub-detail object (section 208) has been updated due to the detail object (section 204) having roll-up summary field (RSFs) of the sub-detail objects (section 208)]); 
updating, by the server computing system, a value of one or more RSFs at one or more remaining nodes of the graph based on said updating the value of the RSF at the first node (figure 2 section 202, 204 and paragraph [0031] lines 9 – 17 [discloses updating the master object (section 202), once the detail object (section 204) has been updated due to the master object (section 202) having roll-up summary field (RSFs) of the detail objects (section 204)]);
 Baker et al. does not explicitly teach by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a serialized format 
deserializing, by the server computing system, the data to determine values of the RSFs at nodes of a graph that represent the RSFs of the object of the data model 
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph
de Jong et al. teaches by a server computing system, data associated with roll-up summary fields (RSF) of objects of a data model, the data being in a (column 15 lines 26 – 31 [discloses a serialization stream of objects from a graph. It is noted that the objects is being interpreted as the object data model. In addition it is noted that the same information which stored in said object is similar to the objects in the Baker et al. reference]) 
deserializing, by the server computing system, the data to determine values of the RSFs at nodes of a graph that represent the RSFs of the object of the data model (column 16 lines 5 – 8 [discloses a deserialization routine being completed on said serialized objects])
serializing, by the server computing system, the values of the RSFs at all of the nodes of the graph to generate serialized data subsequent to said updating the value of the one or more RSFs at the one or more remaining nodes of the graph (figure 7 section 340 and section 350 [section 340 discloses pushing said object to a pluggable format based on the set of serialized rules. Last section 350 discloses serializing the received object to the defined pluggable format]).
Baker et al. teaches master-detail relationship between objects in a graph with nodes that represent the RSFs of the objects of the data model in order to enhanced data usage, increased efficiency and improved user interactions. However, Baker et al. does not explicitly serializing and deserialization data objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker et al. by using the teaching of de Jong et al. serialization and deserialization of object because Baker et al. as stated in paragraph [0051] its discloses linking 

As to claims 2, 9 and 16 these claims are rejected for the same reasons the independent claims above. In addition Baker et al. teaches wherein said updating the value of one or more RSFs at the one or more remaining nodes of the graph is performed based on one or more established master detail relationships (paragraph [0031] [discloses a roll-up summary fields for a multiple level mater-detail relationship. In addition to updating all object within the multiple level of the master detail relation when one object in said graph is updated]).

As to claims 3, 10 and 17 these claims are rejected for the same reasons the dependent claims above. In addition Baker et al. teaches wherein the graph is a directed graph (see figure 2).

As to claims 4, 11 and 18 these claims are rejected for the same reasons the dependent claims above. In addition Baker et al. teaches wherein the data model includes an object associated with a root node of the graph, the object including a graph field configured to store the data associated with the RSFs of the objects of the data model. (paragraph [0031] lines 2 – 9 [discloses RSFs enable a multiple master detail relation which discloses master object 202 (which is being interpreted as the root node) which aggregates the different fields across the detail object 204 and sub detail object 208]).

As to claims 5, 12 and 19 these claims are rejected for the same reasons the dependent claims above. In addition Baker et al. teaches further comprising storing the serialized data in the graph field (paragraph [0030] lines 1 – 5 [discloses detail data which is stored in each of the nodes respectably based on the master-detail-relationship between the objects]).

As to claims 6, 13 and 20 these claims are rejected for the same reasons the dependent claims above. In addition Baker et al. teaches wherein said updating the value of the one or more RSFs at the one or more remaining nodes of the graph is performed by traversing the graph from the root node and by using the one or more established master detail relationships (paragraph [0031] [discloses a roll-up summary fields for a multiple level mater-detail relationship, as well as traversing the graph by updating the detail object with data from a specific field from the sub-detail object. Which in turn is then updated the master object with all the information based on the RSF information. In addition to updating all object within the multiple level of the master detail relation when one object in said graph is updated. ]).

As to claims 7, 14 and 21 these claims are rejected for the same reasons the dependent claims above. In addition Baker et al. teaches wherein said  (paragraph [0031] [discloses a roll-up summary fields for a multiple level mater-detail relationship. In addition to updating all object within the multiple level of the master detail relation when one object in said graph is updated]).

Response to Arguments

Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see page 6 – 8 with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC § 103 the have been fully considered but they are not persuasive. Applicants argues that Baker et al. does not teach updating, by the server computing system, a value of one or more RSFs at one or more remaining nodes of the graph based on said updating the value of the RSF at the first node.  The examiner respectably disagrees:

In regard to applicants argument Baker et al. as previously stated in figure 2 section 202 teaches updating the master object, once the detail object (figure 2 section 204) has been updated due to the master object (section 202) having roll-up summary field (RSFs) of the detail objects (section 204). In addition to figure 2 and paragraph [0031] in which a 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., substituting the updating of the graph node filed from the typical updating of the data model object fields) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As seen in the claims the claim requires and updating, by the server computing system, a value of one or more RSFs at one or more remaining nodes of the graph based on said updating the value of the RSFs at the first node.  So as long as the node of the RSFs are updating said values based on the relationship of other nodes updating their values it would meet said claim limitation, the claims fords not require substituting the updating of the graph node filed from the typical updating of the data model object fields as applicants argues.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Pedro J Santos/
Examiner, Art Unit 2167                                                                                                                                                                                             
/James E Richardson/Primary Examiner, Art Unit 2167